Citation Nr: 0410891	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1996 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from December 1999 and August 2000 rating determinations of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the appeal, the veteran moved to Nevada.  
Thus, the Reno, Nevada, RO is listed on the title page of this 
decision.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that the veteran's representative, in his January 
2004 written argument, requested that this matter be remanded for 
an additional VA examination as the last comprehensive VA 
examinations afforded the veteran occurred in October 2001.  

The Board is in agreement with the veteran's representative.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) is completed.

2.  The RO should request the veteran to identify the names, 
addresses, and approximate dates of treatment for all medical care 
providers, VA and non-VA, inpatient and outpatient, who may 
possess additional records referable to treatment for headaches 
and cervical spine problems.  After securing any necessary 
authorization or medical releases, the RO should request and 
associate with the claims file legible copies of the veteran's 
complete treatment reports from all sources identified whose 
records have not previously been secured.  Regardless of the 
veteran's response, the RO should obtain all outstanding VA 
records of treatment.

3.  The RO should schedule the veteran for a VA examination to 
determine the nature and severity of her service-connected 
cervical strain.  All necessary tests and studies, including range 
of motion testing reported in degrees of arc and X-rays studies, 
should be performed and all findings should be reported in detail.  
The claims folder must be made available to the examiner for 
review.

If loss of range of motion is present, the examiner should comment 
on whether the loss of range of motion is mild, moderate, or 
severe as well as the reason for the loss of motion.  The examiner 
is further requested to carefully elicit from the veteran all 
pertinent subjective complaints with regard to her cervical spine 
and to make specific findings as to whether each complaint is 
related to the service-connected cervical strain or some other 
cause.  The examiner is further requested to render an opinion as 
to whether there is adequate pathology present to support the 
level of each of the veteran's subjective complaints.

The examiner is also requested to offer opinions on the following 
issues:

	(a)  Can pain and limitation of motion, if any, be attributed 
solely to the service-connected cervical strain?

	(b)  Does the cervical strain cause weakened movement, 
fatigability, or incoordination?  If so, the examiner should 
comment on the severity of these manifestations on the ability of 
the appellant to perform average employment in a civil occupation.

	(c) In relation to any subjective complaints of pain, is pain 
visibly manifested on movement of the joint, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
cervical strain, the presence or absence of changes in condition 
of the skin indicative of disuse due to the service-connected 
cervical strain, or the presence or absence of any other objective 
manifestation that would demonstrate disuse or functional 
impairment due to pain attributable to the service-connected 
cervical strain.

4.  The RO should schedule the veteran for a VA examination to 
determine the nature and severity of her service-connected 
headaches.  All necessary tests and studies should be performed 
and all findings should be reported in detail.  The claims folder 
must be made available to the examiner for review.

The examiner is to comment on the absence or presence of the 
following:  characteristic prostrating attacks averaging one in 
two months over the last several months; characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months; and/or very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The examiner is requested to provide complete detailed rationale 
for each opinion that is rendered.  

5.  Pursuant to 38 C.F.R. § 3.655 (2003), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant pursuing an original, 
reopened or claim for an increase without good cause fails to 
report for examination, the claim will be denied.  This Remand 
serves as notice of the regulation.

6.  Thereafter, the RO should review the claims folder to ensure 
that all of the foregoing requested development has been 
completed.  

In particular, the RO should review the requested examination 
report and required opinions to ensure that they are responsive to 
and in complete compliance with the directives of this remand and 
if they are not, the RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V.L.Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



